Citation Nr: 1547095	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  10-25 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a disability of the right knee, to include as secondary to or aggravated by the appellant's service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army from October 1979 to March 1980, and from September 1990 to October 1991. 

This appeal to the Board of Veterans' Appeals, hereinafter the Board, arises from a rating decision of September 2009 by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  The appellant presented testimony before the undersigned Veterans Law Judge (VLJ) via a videoconference hearing in July 2012; a transcript of that hearing was produced and has been included in the claims folder for review.  This matter was remanded in January 2013 for further development.  

The Board also remanded the issue of entitlement to a temporary total evaluation due to treatment for a service-connected disability requiring convalescence.  The RO granted the claim by way of a March 2013 rating decision.  Consequently the issue is not before the Board.

The RO also issued a September 2013 rating decision in which it granted service connection for sleep apnea and migraine headaches, and granted increased ratings for posttraumatic stress disorder (PTSD) and traumatic brain injury (TBI).  The Veteran's service connected disabilities have been rated 100% disabling effective July 24, 2012 (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's right knee claim was remanded in January 2013 because the Board found the June 2009 VA examination report to be inadequate.  Specifically, the examiner stated that the right knee condition was not secondary to the service-connected left knee.  However, the examiner did not proffer an opinion as to whether the service-connected left knee disability aggravated the nonservice-connected right knee disorder.  The Board also noted that the examiner only offered a blanket statement concerning etiology on a secondary basis - the examiner did not provide any discussion concerning the conclusion that was drawn. 

The Board remanded the claim in order to obtain a new VA examination and opinion.  The Board instructed that "(i)f possible, the examination should not be performed by an individual who has previously examined the appellant."  It also instructed that the examiner express an opinion as to whether the right knee disability has been aggravated, or permanently worsened beyond the natural progression of any condition found by the service-connected left knee disability. In offering any opinion, the examiner was to specifically acknowledge and discuss the appellant's contentions.

The Veteran underwent a VA examination in February 2013.  The Board notes that it was conducted by the same examiner that conducted the June 2009 VA examination.  There is no explanation as to why it was not possible to have the Veteran examined by someone else.  Moreover, in an April 2013 correspondence, the Veteran stated that he felt he was treated unfairly by the examiner, who asked the Veteran "why should the VA pay [the Veteran] for [his] injuries?"  The VA examiner found that it was less likely than not that the claimed disability is proximately due to or the result of the Veteran's service connected disability.  His rationale was that there was "inadequate documentation of right knee disability and/or treatment to create a nexus to his left [service connected] disability.  On review of the medical literature there was no reference found to support such a contention.  The right knee in my opinion reflects the natural progression of wear and tear of this joint of a 6' 305 pound patient engaged in active employment."  The Board finds this to be an equally inadequate rationale in that it fails to address the likelihood of there being additional wear and tear on the Veteran's right knee as a result of overcompensating for a disabled left knee.

Finally, the Board notes that the section of the Disability Benefits Questionnaire entitled "Medical opinion for aggravation of a nonservice connected condition by a service connected condition" is entirely left blank.    

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Consequently, the Board finds that a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The appellant once again should be afforded an orthopedic examination of the knees.  The claims folder should be provided to the examiner for review in conjunction with the examination.  If possible, the examination should not be performed by an individual who has previously examined the appellant.  If it is not possible for the examination to be conducted by another examiner, the RO should so state and provide the reasons for such.  Moreover, the examination should be performed by a medical doctor; i.e., not a nurse practitioner, physicians' assistant, psychologist, nurse, doctor of osteopathy, etcetera.  The entire claims folder and a copy of this Remand must be made available to and reviewed by the examiner prior to the examination.  The examiner must specifically note in the examination results that the claims folder has been reviewed. 

After reviewing the file, the examiner must identify any right knee disability shown on examination or at any time during the claims period (from September 2008), to include arthritis and/or degenerative joint disease of the knee.  The examiner must then proffer an opinion concerning the etiology of any found disability.  The examiner should render an opinion as to whether it is at least as likely as not that the appellant's claimed right knee disability is related to his service or a service-connected disorder.  Moreover, the examiner must express an opinion as to whether the right knee disability has been aggravated, or permanently worsened beyond the natural progression of any condition found by the service-connected left knee disability.  In offering any opinion, the examiner must specifically acknowledge and discuss the appellant's contentions, including a discussion of whether compensating for a left knee disability has produced additional wear and tear in the right knee. 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time. 

 The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report.  It should be noted that a nonresponse will not be accepted as an adequate response to the Board's inquiry. 

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 

